NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VERONICA LISA DAVIS,                            No.    18-15985

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00621-SAB

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                Stanley Albert Boone, Magistrate Judge, Presiding

                            Submitted April 23, 2021**

Before: GOODWIN, SILVERMAN, and BRESS, Circuit Judges.

      Veronica Lisa Davis appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Davis’s application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo. Molina v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We reverse and remand.

      The Commissioner correctly concedes that the administrative law judge

(“ALJ”) erred in finding, at Step Five of the sequential analysis, that Davis could

perform the occupations of cashier and information clerk when there was an

apparent conflict between Davis’s limitation to simple, routine work and the

description in the Dictionary of Occupational Titles (“DOT”) of the reasoning

level required for those two occupations, and the ALJ did not reconcile this

inconsistency. See Zavalin v. Colvin, 778 F.3d 842, 846-47 (9th Cir. 2015). As to

the occupation of counter clerk, however, there was no “obvious or apparent”

conflict between the DOT and the vocational expert’s testimony that Davis could

work at this occupation, which required reasoning level 2, and the ALJ properly

found that Davis could work as a counter clerk. See Gutierrez v. Colvin, 844 F.3d

804, 808 (9th Cir. 2016).

      We cannot conclude that the ALJ’s error was harmless. See Buck v.

Berryhill, 869 F.3d 1040, 1051 & n.2 (9th Cir. 2017) (error may be harmless if

vocational expert has identified other jobs that claimant could do and there are a

significant number of these jobs in the national economy). The vocational expert

testified that for a person of Davis’s residual functional capacity, age, education,

and work experience, 15,000 counter clerk jobs were available nationally. But it is

unclear from the ALJ’s decision if the ALJ would regard 15,000 jobs as a


                                          2
“significant number[]” of jobs in the national economy in the case of Ms. Davis.

42 U.S.C. § 1382c(a)(3)(B). Moreover, we cannot rely on the vocational expert’s

testimony regarding the additional occupations of assembler and ampoule sealer

because the ALJ did not find that Davis could perform these occupations. See

Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (“A reviewing court

may not make independent findings based on the evidence before the ALJ to

conclude that the ALJ’s error was harmless.”).

      REVERSED and REMANDED.




                                         3